Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: mode setting unit in claims 7-12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with on”?e or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail claim 1 recites …adjustment processing…the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit... yet applicant has not disclose any particular manner of reducing said difference. In the specifications several approaches are described (para 0033, 0034 and 0042) yet none of the tactics would be apparent to one of ordinary skill in the art in light of the claims. Applicant is invited to modify the claims in such a manner that would allow one of ordinary skill in the art to appreciate what approach is used in order to reducing said difference. 
In claim 2 basis of chargeable electric power of the battery, the term is not clear is applicant referring to the charging capacity or discharge electric power of the battery. It will be assumed that applicant is referring to charging capacity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (U.S. 20180345798) in view of Mitsuya (JP2011199920).
Regarding claim 1, Sakakibara teaches a vehicle (see Fig. 1), comprising: a battery configured to accumulate electric power for travel of the vehicle (see 3 Fig. 1); an electric power acquirer able to acquire, from outside the vehicle (see ), electric power to be charged to the battery (see 51 Fig. 1); a power supply unit able to receive electric power from a power line and supply a power supply voltage to a device other than a traveling motor the power line being coupled to the battery and to the electric power acquirer (see 24 para 0009 and 0022, Fig. 1); and a controller (see 61, Fig 1)
Yet Sakakibara, does not disclose that the controller is configured to perform a control of electric power transmission through the power line, the controller being able to execute electric power adjustment processing on a condition that electric power is acquired from the electric power acquirer and the power supply unit is in operation, the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit 
However, Mitsuya in the same filed teaches the controller (see 300, Fig. 1) is configured to perform a control of electric power transmission through the power line (see operation of SMR and CHR, Fig. 1), the controller being able to execute electric power adjustment processing on a condition that electric power is acquired from the electric power acquirer and the power supply unit is in operation, the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit (see  para 0016 152 Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakakibara with the teachings of Mitsuya by having the controller is configured to perform a control of electric power transmission through the power line, the controller being able to execute electric power adjustment processing on a condition that electric power is acquired from the electric power acquirer and the power supply unit is in operation, the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit in order to in order to provide power protection for the electrical components by isolating a source input during operation of another source as input (i.e. from 260 or 120). 
Regarding claim 20, the combination teaches a vehicle, comprising: a battery configured to accumulate electric power for travel of the vehicle; an electric power acquirer acquires, from outside the vehicle, electric power to be charged to the battery; a power supply unit receives electric power from a power line and supply a power supply voltage to a device other than a traveling motor, the power line being coupled to the battery and to the electric power acquirer; and a controller configured to perform a control of electric power transmission through the power line, the controller executes electric power adjustment processing including switching electric power transmission modes on a condition that electric power is acquired from the electric power acquirer and the power supply unit is in operation, the electric power adjustment processing including reducing a difference between electric power to be acquired from the electric power acquirer and electric power to be inputted to the power supply unit (Please see Rejection of claim 1). 

Regarding claim 2, the combination teaches wherein the controller switches whether or not to execute the electric power adjustment processing, on a basis of chargeable electric power of the battery (see para 0058; Sakakibara).
Regarding claim 3, the combination teaches wherein the power supply unit includes a plurality of subunits each of which outputs a power supply voltage (see 202, 204 and  Fig. 2), and the controller executes the electric power adjustment processing on a condition that the chargeable electric power of the battery is greater than a predetermined threshold, the predetermined threshold being set at a value that varies with whichever subunit of the power supply unit is in operation (see para 0058 Fig. 2 & 3).
Regarding claims 4-6, the combination teaches wherein the controller switches whether or not to execute the electric power adjustment processing, on a basis of a state of charge of the battery (see para 0058; Sakakibara). 
Regarding claim 7-12, the combination teaches a mode setting unit able to set a control mode of the vehicle (see para 0035-0039; Sakakibara), wherein the controller switches whether or not to execute the electric power adjustment processing, on a basis of the control mode (see charging-and-feeding mode; para 0041, 0056 and  0059; Sakakibara).
Regarding claim 19 wherein the controller is configured to execute the electric power adjustment by switching a mode of electric power transmission through the power line when on the electric power is acquired from the electric power acquirer and the power supply unit is in operation (see charging-and-feeding mode; para 0041, 0056 and  0059; Sakakibara & operation of SMR and CHR, Fig. 1; Mitsuya).

Allowable Subject Matter
Claims 13-18 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 are substantially the same as claim 13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             December 13, 2022